DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This Office Action is responsive to the Application filed on February 03, 2020 has been reviewed.  Claims 1-20 have been cancelled; claims 21-36 have been added. Therefore, claims 21-36 are allowance.

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Russell Jeide (Registration No. 54,198) on March 26, 2021.

AMENDMENTS TO THE CLAIMS

1-20. (Cancelled)

21. (Currently Amended) A head-mounted device (HMD) comprising: 
a hardware processor programmed to: 
receive a set of sequentially captured images comprising a first image and a second image; 

in response to a determination that at least one periocular feature of the user is in the first image and not in the second image, providing an indication that the HIMD is not properly positioned on the head of the user; and 
in response to a determination that at least one periocular feature of the user is in the second image and not in the first image, providing an indication that the HIMD is properly positioned on the head of the user.

22. (New) The HMD of Claim 21, wherein the hardware processor is programmed to: 
access a measurement of a relative position between the HMD and a head of the user; and 
calculate an adjustment to a normal rendering position of a virtual object based at least partly on the relative position between the HMID and the head of the user.

23. (New) The HMD of Claim 22, wherein the hardware processor is programmed to: 
determine a rendering location of the virtual object based on the adjustment to the normal rendering position; and 
render the virtual object at the rendering location.



25. (New) The HMD of claim 24, wherein the visual keypoints are computed using at least one of: scale-invariant feature transform, speeded up robust features, oriented FAST and rotated BRIEF, binary robust invariant scalable keypoints, or fast retina keypoint; or wherein the dense map is calculated using iterative closest point algorithm.

26. (New) The HMD of claim 22, wherein the hardware processor is further programmed to determine a normal resting position of the user's eye associated with a rendering viewpoint of the HMD, wherein the normal rendering position of the virtual object which corresponds to the normal resting position of the user's eye.

27. (Currently Amended) The HIMD of claim 26, wherein to calculate the adjustment to the normal rendering position of the virtual object, the hardware processor is programmed to: 
determine a shift with respect to the normal resting position based at least partly on the relative position between the HMD and the head of the user; and 
shift a coordinate associated with the rendering viewpoint of the HMD based at least partly on the shift with respect to the normal resting position.


29. (New) The HMD of claim 22, wherein the relative position between the HMD and the head of the user comprises a first relative position between the HMD for a first eye of the user and a second relative position for a second eye of the user.

30. (Currently Amended) A head-mounted device (HMD) comprising: 
a hardware processor programmed to: 
calculate a measurement of a relative position between the HMD and a head of a user; 
receive a set of sequentially captured images; 
determine the relative position between the HMD and the head of the user based on an appearance of a periocular region of the user in at least one of the set of sequentially captured images; 
calculate an adjustment to a normal rendering position of a virtual object based at least partly on the relative position between the HIMD and the head of the user; 
determine a rendering location of the virtual object based on the adjustment to the normal rendering position; and 
instruct the HMD to render the virtual object at the rendering location.



32. (New) The HMD of claim 31, wherein the visual keypoints are computed using at least one of: scale-invariant feature transform, speeded up robust features, oriented FAST and rotated BRIEF, binary robust invariant scalable keypoints, or fast retina keypoint; or wherein the dense map is calculated using iterative closest point algorithm.

33. (New) The HMD of claim 30, wherein the hardware processor is further programmed to determine a normal resting position of the user's eye associated with a rendering viewpoint of the HMD, wherein the normal rendering position of the virtual object which corresponds to the normal resting position of the user's eye.

34. (Currently Amended) The HIMD of claim 33, wherein to calculate the adjustment to the normal rendering position of the virtual object, the hardware processor is programmed to: 
determine a shift with respect to the normal resting position based at least partly on the relative position between the HMD and the head of the user; and 
shift a coordinate associated with the rendering viewpoint of the HMD based at least partly on the shift with respect to the normal resting position.


36. (New) The HMD of claim 30, wherein the relative position between the HMD and the head of the user comprises a first relative position between the HMD for a first eye of the user and a second relative position for a second eye of the user.

Allowable Subject Matter
4.	Claims 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 21 and 30 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claim 21 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
determine whether at least one periocular feature of a user of the HMD is in at least one of the set of sequentially captured images; 
in response to a determination that at least one periocular feature of the user is in the first image and not in the second image, providing an indication that the HIMD is not properly positioned on the head of the user; and 
in response to a determination that at least one periocular feature of the user is in the second image and not in the first image, providing an indication that the HIMD is properly positioned on the head of the user.

Per claim 30 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
“determine the relative position between the HMD and the head of the user based on an appearance of a periocular region of the user in at least one of the set of sequentially captured images; 
calculate an adjustment to a normal rendering position of the virtual object based at least partly on the relative position between the HIMD and the head of the user;
determine the rendering location of the virtual object based on the adjustment to the normal rendering position; and
instruct HMD system to render the virtual object at the rendering location”

5.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 21-36.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
7.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ackerman et al. (US 20140375680 A1) teaches virtual reality and augmented reality imaging and visualization systems that HMD may capture images of an user's eyes and/or the user's facial region surrounding the eyes while the end user is viewing an augmented reality environment using the HMD. The images may be captured using one or more inward facing cameras (e.g., eye tracking cameras) integrated with the HMD.  In addition, it provides a method for tracking the head position of the user of the HMD relative to the HMD and adjusting the position of virtual objects based on the head position relative to the HMD and guidance is provided to the user to position the HMD on the user. The guidance provided to the user may comprise the display of alignment markers to the user in order to allow the user to properly align or fit the HMD to their head.  
Stafford et al. (US 20160091720 A1) teaches systems and methods for adjusting an image provided by an application, such as a gaming application, to a head mounted display (HMD) so as to improve the quality of the image rendered on a display screen of the HMD and viewed by a user wearing the HMD.  The method of determining the eye 
SARIPALLE et al. (US 20150241967 A1) teaches methods and systems for eye gaze tracking that receives an image of an eye. The image can be received from, the eye tracking component 160 executes a computer vision algorithm to detect one or more stable peri-ocular anchor points (e.g., points on the lower eyelid, eye corners, nose bridge, etc.) to register the image.  Detection of eye corners can be achieved using a template correlation or eye shape detection method, for example. Image processing algorithms can be executed to enhance the contrast of the white parts of the eye in the image
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612